MONROE, Judge,
concurring specially.
I would like to emphasize that I agree with the result reached by the trial court. However, I believe that existing law mandates that this court reverse the judgment on technical grounds, i.e., the trial court failed to jump through all the hoops it needed to jump through for the result to be considered “proper.” While these technicalities are required to safeguard the rights of the biological parents, often, it seems, they only serve to make life more difficult and disruptive for the children involved.